Citation Nr: 0426805	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-02 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for patellofemoral pain syndrome of the left knee.

2.  Entitlement to an increased rating for internal 
derangement of the right knee, traumatic arthritis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from January 1980 to July 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which continued a 20 percent disability 
evaluation for a right knee disability and granted service 
connection for a left knee disability, assigning a 
noncompensable evaluation thereto.  In a December 2002 rating 
decision, the RO increased the initial rating assigned for 
the veteran's left knee disability to 10 percent, but the 
veteran has continued his appeal, seeking higher evaluations 
for both knee disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's knee disabilities have been evaluated using 
criteria found at 38 C.F.R. Section 4.71a.  Specifically, his 
left knee disability has been evaluated under Diagnostic Code 
5260, which allows for the assignment of ratings based on 
limitation of flexion, and his right knee disability has been 
evaluated under Diagnostic Code 5262, which allows for the 
assignment of ratings based on impairment of the tibia and 
fibula.  Diagnostic Code 5010, which allows for the 
assignment of ratings for traumatic arthritis, was also 
considered by the RO when determining the appropriate 
evaluation for the veteran's right knee disability.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  Additionally, 38 C.F.R. Section 4.59 requires 
consideration of painful motion with any form of arthritis.

The evidence of record reveals that the veteran does not have 
any limitation of motion in either of his knees, but does 
have complaints of pain and instability.  Although there was 
no instability found upon VA examination performed in January 
2002, treatment notes include complaints of occasional 
unsteadiness, random giving way, instability, stiffness and 
quadriceps atrophy.  Treatment notes also show that in 
September 2002, the veteran was fitted with hinged braces for 
both knees to improve stability and, in October 2002, he was 
fitted with a wheeled walker because of his impaired gait.

The veteran asserts that he has severe impairment of the 
right knee due to instability and additional disability 
attributed to pain associated with arthritis in the right 
knee joint.  He also asserts that his left knee is more 
severe than rated.  The medical record, however, does not 
include any findings regarding functional impairment 
attributed to the veteran's abnormal gait, limitation during 
periods of exacerbation and/or functional impairment due to 
pain and instability.  The medical evidence is also silent 
with respect to the existence of additional disability due to 
arthritis in the right knee joint.  As a consequence, in an 
effort to determine the most appropriate rating for the 
veteran's bilateral knee disabilities, this appeal must be 
remanded to the RO to further develop the medical record and 
consider additional rating criteria.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Therefore, this matter is REMANDED for the following action:

1.  The RO should obtain all treatment 
records dated after October 2002 and 
associate them with the veteran's claims 
folder.

2.  After all treatment records have been 
associated with the claims folder, the RO 
should schedule the veteran for an 
orthopedic examination and request that 
the examiner review the treatment records 
and comment on the notations of 
unsteadiness, random giving away of the 
right knee, stiffness in both knees, 
atrophy of the leg muscles and the use of 
hinged braces and a wheeled walker.  The 
examiner should fully examine the veteran 
and report any limitation of motion in 
both knees, subluxation, lateral 
instability, stiffness and/or pain found 
in the knees.  An opinion should be 
rendered as to whether the veteran (1) 
experiences mild, moderate or severe 
disability in each knee, (2) has 
limitation attributed to arthritic 
symptoms in addition to any limitation 
attributed to the internal derangement of 
the right knee, and (3) experiences more 
severe functional impairment during 
periods of exacerbated symptoms; if so, 
the additional functional impairment 
should be described to the extent 
possible (in limitation of motion in 
degrees if possible).  All opinions 
expressed must be supported by complete 
rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The RO should 
consider the rating criteria for 
arthritis as well as criteria for all 
knee disabilities and the RO should make 
a specific finding as to whether 
additional disability exists due to 
arthritis in the right knee.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




